DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Response to Amendment
This Office Action is responsive to the amendment filed on 08 April 2021. As directed by the amendment: Claims 1, 22, 29, and 31 have been amended, no claims have been cancelled, and no claims have been added. Thus, Claims 1-34 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US Publication No. 2011/0112593, herein Freeman et al. ‘593, previously cited) in view of Piazza (US Publication No. 2016/0082246, previously cited), further in view of Morallee et al. (US Publication No. 2006/0019229, previously cited).
Regarding Claims 1-5, 17 and 20, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) comprising a first defibrillation electrode pad (14, Fig. 1, 11, 12A-C) comprising: an electrode section including at least one defibrillation electrode (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract) for delivering a defibrillation shock to a subject from a defibrillator electrically coupled to the at least one defibrillation electrode (Paragraph 0005, 0015-0016, 0071); and a CPR administration section (18, Fig. 1, 11, Paragraph 0038, 0016, 0018) mechanically coupled to the electrode section and including a region on which a responder may apply chest compressions to the subject (Paragraph 0038, 0016, 0018), wherein the CPR administration section is configured to be mechanically decoupled from the electrode section (detachable sections, 12, 14, 18, Figs. 11, 12A-C, Paragraph 0016, 0071, 0073); and a second defibrillation electrode pad (12, Figs. 1, 11, 12A-C) delivering the defibrillation shock to the subject from the defibrillator (Paragraph 0038, 0050, 0059, both the electrode section and the CPR administration section (12, 14, 18, positioned on patient 16, Figs. 1, 11, 12A-C) in a position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the subject (Paragraph 0038, 0016, 0018) and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the subject (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract); wherein the location appropriate for the administration of chest compressions to the subject is located above the sternum of the subject (18, Figs. 1, 11, Paragraph 0054-0056), wherein the location appropriate for the administration of a defibrillation shock to the subject is an apex position on the chest of the adult subject (Paragraph 0038, 0059).  Freeman et al. ‘593 does not specifically disclose wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation, wherein the first orientation is rotated by approximately 180 degrees from the second orientation. However, Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), wherein the first orientation is rotated by approximately 180 degrees from the second orientation (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation, wherein the first orientation is rotated by approximately 180 degrees from the second orientation, as taught by Piazza, in the defibrillation electrode pad disclosed by Freeman et al. ‘593, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrodes, which may be unavailable or unclear to a user during an emergency, as also taught by Piazza (Paragraph 0007-0010, 0012, 0015).
Although Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), neither Freeman et al. ‘593 nor Piazza teaches wherein the CPR administration section is oriented in a first orientation for an adult subject and wherein the CPR administration section is oriented in a second orientation for a pediatric subject, wherein the first orientation is different from the second orientation. However, Morallee et al. teaches a CPR administration device to be placed on the chest of patient (Abstract) comprising a CPR administration section (7, 14, Fig. 2, 4, Paragraph 0038) wherein the CPR administration section is oriented in a first orientation for an adult subject (adult orientation, Fig. 10, Paragraph 0047, 0057) and wherein the CPR administration section is oriented in a second orientation for a pediatric subject (child orientation, Fig. 9, Paragraph 0047, 0057), wherein the first orientation is different from the second orientation (Paragraph 0047, 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the CPR administration section to be oriented in a first orientation for an adult subject and the CPR administration section to be oriented in a second different orientation for a pediatric subject, as taught by Morallee et al., in the in the defibrillation electrode pad disclosed by Freeman et al. ‘593 and Piazza in combination, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrode pads or CPR administration sections for the different subjects, which may be unavailable or unclear to a user during an emergency.
Regarding Claims 22-24, Freeman et al. ‘593 discloses a defibrillation electrode system (Abstract) comprising a defibrillator for delivering a defibrillation shock to a subject (Paragraph 0005, 0015-0016, 0071); a first defibrillation electrode pad (14, Fig. 1, 11, 12A-C)  comprising Attorney Docket No. 7460-1806972an electrode section including at least one defibrillation electrode (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract) for delivering the defibrillation shock to the subject from the defibrillator electrically coupled to the at least one defibrillation electrode (Paragraph 0005, 0015-0016, 0071); and a CPR administration section (18, Fig. 1, 11, Paragraph 0038, 0016, 0018) mechanically coupled to the electrode section and including a region on which a responder may apply chest compressions to the subject (18, Fig. 1, 11, Paragraph 0038, 0016, 0018), wherein the CPR administration section is configured to be mechanically decoupled from the electrode section (detachable sections, 12, 14, 18, Figs. 11, 12A-C, Paragraph 0016, 0071, 0073);  and a second defibrillation electrode pad (12, Figs. 1, 11, 12A-C) delivering the defibrillation shock to the subject from the defibrillator (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract), wherein the first defibrillation electrode pad (14, Fig. 1, 11, 12A-C)  is configured for use on a subject by placing both the electrode section and the CPR administration section (12, 14, 18, positioned on patient 16, Figs. 1, 11, 12A-C) in a position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the subject (Paragraph 0038, 0016, 0018) and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to adult subject (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract); and wherein the location appropriate for the administration of chest compressions to the subject is located above the sternum of the adult subject (18, Figs. 1, 11, Paragraph 0054-0056). Freeman et al. ‘593 does not specifically disclose wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation. However, Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), wherein the first orientation is rotated by approximately 180 degrees from the second orientation (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation, as taught by Piazza, in the defibrillation electrode pad disclosed by Freeman et al. ‘593, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrodes, which may be unavailable or unclear to a user during an emergency, as also taught by Piazza (Paragraph 0007-0010, 0012, 0015).
Although Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), neither Freeman et al. ‘593 nor Piazza teaches wherein the CPR administration section is oriented in a first orientation for an adult subject and wherein the CPR administration section is oriented in a second orientation for a pediatric subject, wherein the first orientation is different from the second orientation. However, Morallee et al. teaches a CPR administration device to be placed on the chest of patient (Abstract) comprising a CPR administration section (7, 14, Fig. 2, 4, Paragraph 0038) wherein the CPR administration section is oriented in a first orientation for an adult subject (adult orientation, Fig. 10, Paragraph 0047, 0057) and wherein the CPR administration section is oriented in a second orientation for a pediatric subject (child orientation, Fig. 9, Paragraph 0047, 0057), wherein the first orientation is different from the second orientation (Paragraph 0047, 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the CPR administration section to be oriented in a first orientation for an adult subject and the CPR administration section to be oriented in a second different orientation for a pediatric subject, as taught by Morallee et al., in the in the defibrillation electrode pad disclosed by Freeman et al. ‘593 and Piazza in combination, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrode pads or CPR administration sections for the different subjects, which may be unavailable or unclear to a user during an emergency.
Regarding Claims 6-8 and 25-27, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) wherein the CPR administration section is mechanically coupled to the electrode section by a bridge of material (material of pad 10, Figs. 1, 11, 12A-C), wherein the bridge of material comprises a weakened portion (perforations of detachable sections, 12, 14, 18, Figs. 11, 12A-C, Paragraph 0016, 0071, 0073), wherein the weakened portion comprises one or more perforations or score lines formed in the bridge material (perforations/score lines of detachable sections, 12, 14, 18, Figs. 11, 12A-C, Paragraph 0016, 0071, 0073). 
Regarding Claims 9-10 and 28-29, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) wherein the CPR administration section includes a displacement sensor (Paragraph 0018, 0077, 0056-0057), wherein the displacement sensor comprises an accelerometer (Paragraph 0018, 0049).  
Regarding Claims 11 and 30, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) wherein the CPR administration section includes a CPR assistance device (Paragraph 0018, 0049, 0056) configured to provide feedback regarding frequency and/or depth of chest compressions (Paragraph 0018, 0049, 0056) applied to the subject on which the defibrillation electrode pad assembly is disposed during the administration of CPR to the subject (Abstract, Paragraph 0013, 0015, 0016, 0047).  
Regarding Claims 12-16, 18-19, and 31-34, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) further comprising indicia of a proper positioning and orientation of the defibrillation electrode pad assembly for the subject (graphics on pad assembly for proper positioning and orientation, 10, Figs. 1, 11, 12A-C, Paragraph 0038, 0045),  wherein the indicia is provided on a label that is provided on a portion of the defibrillation electrode pad assembly including first and second defibrillation electrode pads (graphics on pad assembly for proper positioning and orientation, 10, Figs. 1, 11, 12A-C, Paragraph 0038, 0045), wherein the indicia is provided as markings on a portion of the defibrillation electrode pad assembly including first and second defibrillation electrode pads (graphics on pad assembly for proper positioning and orientation, 10, Figs. 1, 11, 12A-C, Paragraph 0038, 0045), wherein the markings are printed on a portion of the electrode section (graphics and arrows on electrode sections 12, 14, Figs. 1, 11, Paragraph 0038, 0045),  and wherein the indicia comprises graphical representations of the proper positioning and orientation of the defibrillation electrode pad assembly including first and second defibrillation electrode pads for the subject (graphics and arrows on electrode sections 12, 14, Figs. 1, 11, Paragraph 0038, 0045). However, Freeman et al. ‘593 does not specifically disclose indicia of a proper orientation of the defibrillation electrode pads for an adult subject and a proper orientation of the defibrillation electrode pads for a pediatric subject, wherein the indicia is provided on a label or markings that is provided portion of the defibrillation electrode pad on the electrode section, wherein the indicia comprises graphical representations of the proper orientation of the defibrillation electrode pad assembly for an adult subject and the proper orientation of the defibrillation electrode pad assembly for a pediatric subject. However, Piazza teaches a defibrillation electrode pad assembly configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs. 1 a-b, 2, 3, Paragraph 0012-0015), further comprising indicia of a proper orientation of the defibrillation electrode pad assembly for an adult subject (110, 210, Figs. 1 a-b, 2, 3, 4a, Paragraph 0012-0015, 0028, 0031) and a proper orientation of the defibrillation electrode pad assembly for a pediatric subject (110, 210, Figs, 1a-b, 2, 3, 4a, Paragraph 0012-0015, 0028, 0031), wherein the indicia is provided on a label or markings that is provided on a portion of the defibrillation electrode pad assembly on the electrode section (Paragraph 0012-0015, 0028, 0031), wherein the indicia comprises graphical representations of the proper orientation of the defibrillation electrode pads for an adult subject and the proper orientation of the defibrillation electrode pads for a pediatric subject (Paragraph 0012-0015, 0028, 0031,0032, 0045-0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include indicia of a proper orientation of the defibrillation electrode pad assembly for an adult subject and a proper orientation of the defibrillation electrode pad assembly for a pediatric subject, wherein the indicia is provided on a label or markings that is provided on a portion of the defibrillation electrode pads on the electrode section, wherein the indicia comprises graphical representations of the proper orientation of the defibrillation electrode pads for an adult subject and the proper orientation of the defibrillation electrode pads for a pediatric subject, as taught by Piazza, in the device disclosed by Freeman et al. ‘593, in order to clearly instruct a user for the proper placement of the defibrillation pad and electrodes for both adult and pediatric patients, as also taught by Piazza (Paragraph 0010, 0012, 0013, Abstract).
Regarding Claim 21, Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) further comprising the defibrillator for delivering the defibrillation shock to the subject via the at least one defibrillation electrode (Paragraph 0005, 0015-0016, 0038, 0050, 0059, 0070, 0071, Abstract).  
Response to Arguments
The previous Double Patenting rejection of Claims 1-34 have been withdrawn due to the Terminal Disclaimer filed 08 April 2021 (approved 08 April 2021) with respect to US Patent No. 10,201,696. 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 31-34 have been withdrawn due to the Applicant’s amendment to Claim 31 clarifying the claim language. 
The Applicant's arguments filed in the Response 08 April 2021 with respect to the 35 USC 103 rejections of Claims 1-34 as amended have been fully considered but they are not persuasive. 
The Applicant argues (Page 10 of Response) that none of the previously cited Freeman et al. ‘593, Piazza, nor Morallee et al. discloses all of the claimed elements as independent Claims 1 and 22 as amended, particularly wherein wherein the first defibrillation electrode pad is configured for use on an adult/pediatric subject by placing both the electrode section and the CPR administration in a position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the subject and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the subject. However, the Examiner disagrees with the argument and maintains that Freeman et al. teaches this feature. Freeman et al. ‘593 discloses a defibrillation electrode pad assembly (10, Fig. 1, 10, Fig. 11, Abstract) comprising a first defibrillation electrode pad (14, Fig. 1, 11, 12A-C) comprising: an electrode section including at least one defibrillation electrode (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract) for delivering a defibrillation shock to a subject from a defibrillator electrically coupled to the at least one defibrillation electrode (Paragraph 0005, 0015-0016, 0071); and a CPR administration section (18, Fig. 1, 11, Paragraph 0038, 0016, 0018) mechanically coupled to the electrode section and including a region on which a responder may apply chest compressions to the subject (Paragraph 0038, 0016, 0018), wherein the CPR administration section is configured to be mechanically decoupled from the electrode section (detachable sections, 12, 14, 18, Figs. 11, 12A-C, Paragraph 0016, 0071, 0073); and a second defibrillation electrode pad (12, Figs. 1, 11, 12A-C) delivering the defibrillation shock to the subject from the defibrillator (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract), wherein the first defibrillation electrode pad (14, Fig. 1, 11, 12A-C) is configured for use on a subject by placing both the electrode section and the CPR administration section (12, 14, 18, positioned on patient 16, Figs. 1, 11, 12A-C) in a position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the subject (Paragraph 0038, 0016, 0018) and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the subject (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract); wherein the location appropriate for the administration of chest compressions to the subject is located above the sternum of the subject (18, Figs. 1, 11, Paragraph 0054-0056), wherein the location appropriate for the administration of a defibrillation shock to the subject is an apex position on the chest of the adult subject (Paragraph 0038, 0059), with respect to Claim 1, and similar limitations in Claim 22. 
As described above, Piazza and Morallee et al. were used teach the other features of Claim 1, and similar limitations in independent Claim 22. In particular, Freeman et al. ‘593 does not specifically disclose wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation, wherein the first orientation is rotated by approximately 180 degrees from the second orientation. However, Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), wherein the first orientation is rotated by approximately 180 degrees from the second orientation (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation and to configure the electrode section to be located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation, wherein the first orientation is rotated by approximately 180 degrees from the second orientation, as taught by Piazza, in the defibrillation electrode pad disclosed by Freeman et al. ‘593, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrodes, which may be unavailable or unclear to a user during an emergency, as also taught by Piazza (Paragraph 0007-0010, 0012, 0015). Furthermore, although Piazza teaches a defibrillation electrode pad configurable to both adult and pediatric patients (Abstract) depending on the orientation of the electrode pad (110, 210, Figs, 1a-b, 2, 3, Paragraph 0012-0015), wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to an adult subject when the defibrillation electrode pad and electrode section are oriented in a first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015) and wherein the electrode section is located in a position appropriate for the administration of a defibrillation shock to the pediatric subject when the defibrillation electrode pad and electrode section are oriented in a second orientation different from the first orientation (Paragraph 0029, 0032, 0035, Abstract, Paragraphs 0012-0015), neither Freeman et al. ‘593 nor Piazza teaches wherein the CPR administration section is oriented in a first orientation for an adult subject and wherein the CPR administration section is oriented in a second orientation for a pediatric subject, wherein the first orientation is different from the second orientation. However, Morallee et al. teaches a CPR administration device to be placed on the chest of patient (Abstract) comprising a CPR administration section (7, 14, Fig. 2, 4, Paragraph 0038) wherein the CPR administration section is oriented in a first orientation for an adult subject (adult orientation, Fig. 10, Paragraph 0047, 0057) and wherein the CPR administration section is oriented in a second orientation for a pediatric subject (child orientation, Fig. 9, Paragraph 0047, 0057), wherein the first orientation is different from the second orientation (Paragraph 0047, 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the CPR administration section to be oriented in a first orientation for an adult subject and the CPR administration section to be oriented in a second different orientation for a pediatric subject, as taught by Morallee et al., in the in the defibrillation electrode pad disclosed by Freeman et al. ‘593 and Piazza in combination, in order to configure the electrode pad to be appropriately usable for both adult and pediatric subjects without the need to use different electrode pads or CPR administration sections for the different subjects, which may be unavailable or unclear to a user during an emergency.
Therefore, the Examiner maintains that Freeman et al. ‘593, Piazza, and Morallee et al. in combination teaches all of the claim limitations as recited in Claims 1 and 22 as amended. Furthermore, the Applicant argues (Page 10 of Response):
Accordingly, independent claims 1 and 22 require both the electrode section and CPR administration section to change orientation between use on an adult subject and use on a pediatric subject.
…
There is no teaching or suggestion of positioning the device disclosed in Morallee relative to an electrode pad such that both the electrode pad and this device are both oriented in a first orientation for use on adult patients and a second different orientation for use on pediatric patients as required by amended independent claims 1 and 22.

However, the Examiner disagrees with this argument. Firstly, Freeman et al. ‘593 discloses wherein the first defibrillation electrode pad (14, Fig. 1, 11, 12A-C) is configured for use on a subject by placing both the electrode section and the CPR administration section (12, 14, 18, positioned on patient 16, Figs. 1, 11, 12A-C) in a position relative to each other such that the CPR administration section is placed at a location appropriate for the administration of chest compressions to the subject (Paragraph 0038, 0016, 0018) and the electrode section is placed at a location appropriate for the administration of the defibrillation shock to the subject (Paragraph 0038, 0050, 0059, 0070, 0071, Abstract). In addition, it is noted that “changing orientation” and “positioning” steps as argued are an intended use of the defibrillation electrode pad recited in Claims 1 and 22, since both of these claims are device/system claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
No additional specific arguments were made with respect to the previous 35 USC 103 rejections of dependent Claims 2-21 and 23-34. Therefore, Claims 1-34 remain rejected as described above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792